IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                       Assigned On Brief October 31, 2002 Session

                            JAMES W. CLARK v. JIM ROSE

               Direct Appeal from the Chancery Court for Lauderdale County
                       No. 11,487    Martha B. Brasfield, Chancellor



                    No. W2002-01245-COA-R3-CV - Filed February 5, 2003


This case involves a prisoner’s allegations that correctional personnel failed to follow internal
policies and procedures concerning administrative segregation of prisoners, thus denying him his due
process rights. As we are unable to determine from the record if Appellant’s continued presence in
administrative segregation is actually non-punitive in nature, we reverse the trial court’s dismissal
of Appellant’s petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY K. LILLARD, J., joined.

James W. Clark, Pro Se.

                                              OPINION

        At the time of the filing of his petition, Appellant was incarcerated at the West Tennessee
State Penitentiary. By order of the warden, Appellant was placed in Involuntary Administrative
Segregation (AS) in September, 1997. Appellant claims that since his placement in AS he has not
been afforded a meaningful review of his status as mandated by statute and internal prison policies.
Appellant claims that said policies give rise to a “liberty interest” in receiving such review of his AS
status and, therefore, failure to provide such a review amounts to a due process violation.

         Appellant filed his initial petition February 10, 2000. The Respondent was apparently never
served, and never answered the complaint. Prompted by Respondent’s failure to answer, Appellant
filed a motion for default judgment on May 22, 2000. Appellant then filed a motion to show cause
and request for ruling with the trial court on June 21, 2000. On August 7, 2000, Appellant filed a
writ of Mandamus with this Court, which was denied by order dated April 10, 2001. The trial court
filed its Order of Dismissal on April 22, 2002, wherein it denied petitioners request for default
judgment and dismissed the Appellant’s petition stating that
         Writs of certiorari at common law are employed to review actions of inferior
         tribunals, boards, or officers which exercise judicial functions. Further, the writ may
         only determine if the tribunal, board, or officer exceeded the jurisdiction conferred
         or acted illegally. See, Boyce v. Williams, 389 S.W.2d 272 (1965), and Utley v.
         Rose, 2001 Tenn. App. LEXIS 161. The determination of the security classification
         or security status of a prisoner in the custody of the TDOC is an administrative
         function of TDOC; it is not a judicial function. Therefore, a prisoner’s security status
         or security classification cannot be determined or changed through a writ of certiorari
         because the determination is administrative in scope, and not judicial in scope.

       Appellant raises four questions on appeal, which we combine and restate as follows:
Whether the trial court erred in refusing to find that Appellee’s failure to follow the Department of
Correction’s policies, requiring periodic review of Appellant’s administrative segregation status, was
a denial of his due process rights.

                                                  Standard of Review

          Under a petition for common law writ of certiorari, a court’s review of an administrative
agency’s decision is limited to a determination of whether the administrative body acted within
its jurisdiction or acted illegally, arbitrarily, or capriciously. Cooper v. Williamson County Bd.
of Educ., 746 S.W.2d 176, 179 (Tenn. 1987). The common law writ does not provide a remedy
where a petitioner challenges the correctness of the decision of the decision-maker. Powell v.
Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994). “[T]he common law
writ of certiorari is not available to test the intrinsic correctness of the law or facts of a particular
case.” Yokley v. State, 632 S.W.2d 123, 126 (Tenn. Ct. App. 1981).

                                        Effect of Failure to Serve Appellee

        In its order dated April 22, 2002, the chancellor stated that since “[t]he Respondent in this
lawsuit has never been served . . . . default judgment against the Petitioner [sic] is inappropriate.”
This statement is correct. Service is not, however, a prerequisite to the granting of the writ.
Section 27-9-108 of Tennessee Code Annotated provides that “[t]he court before granting the
writ of certiorari may require notice of the application to be given to the adverse party, or may
grant it without such notice.” Tenn. Code Ann. § 27-9-108 (2000)(emphasis added); see also
Shelby County Sheriff v. Shelby County Civil Serv. Merit Bd., No. 31,1989 Tenn. App. LEXIS
657, at *5 (Tenn. Ct. App. Oct. 9, 1989), perm. app. denied (Tenn. June 10, 1991).1



         1
           W e do not perceive a conflict betwe en this statuto ry provision and R ule 55 .04 o f the Tennessee R ules of C ivil
Procedure which p rovid es that “[n]o jud gment by de fault shall be entered against the State of Tennessee or any officer
or agenc y thereo f unless the claimant establishes the claim or right to relief by evidence satisfactory to the court.” Tenn.
R. Civ. P. 55.04. First, the granting of the writ is not a “judgment”on the merits and further, even if the granting of the
writ could be co nsidered a “judgment,” in order for the court to pro perly grant the writ the petitioner would have to put
before the court “evidence satisfactory to the court” “establishing the claim or right to relief. . . .” Tenn. R. Civ. P. 55.04.

                                                              -2-
                                            Trial Courts Dismissal

         The trial court dismissed the petition stating that

         [t]he determination of the security classification or security status of a prisoner in the
         custody of the TDOC is an administrative function of TDOC; it is not a judicial
         function. Therefore, a prisoner’s security status or security classification cannot be
         determined or changed through a writ of certiorari because the determination is
         administrative in scope, and not judicial in scope.

        While this statement is technically correct, it is inapplicable to the facts of this case.
Here, the review being sought by Appellant concerns the procedure followed in reaching the
decision to keep the Appellant in AS. This Court has noted that where a petition for a common
law writ of certiorari is concerned “it is not the correctness of the decision that is subject to
judicial review, but the manner in which the decision was reached.” Seals v. Bowlen,
No.M1999-00997-COA-R3-CV, 2001 Tenn. App. LEXIS 547, at *8 (Tenn. Ct. App. July 26,
2001) (no perm. app. filed). In the present case this is precisely what Appellant was contesting-
the manner in which the decision to keep him in AS was reached.

                    Propriety of Appellant’s Action Under the Common Law Writ

        This Court has stated that “[t]he proper vehicle for challenging a disciplinary action is a
petition for a common law writ of certiorari. . . .” Rhoden v. State Dep’t of Corr., 984 S.W.2d
955, 956 (Tenn. Ct. App. 1998) (emphasis added) (citing Bishop v. Conley, 894 S.W.2d 294
(Tenn. Cr. App. 1994)). This is said to be the case because “[a] prisoner disciplinary
proceeding cannot be reviewed directly under the Uniform Administrative Procedures Act
because the Act removes such proceedings from the definition of a contested case.” Rhoden,
984 S.W.2d at 956 (citing Tenn. Code Ann. § 4-5-106(b) (emphasis added)).2 We noted in
Woodruff v. Tenn. Dep’t of Corr., No. M2001-00494-COA-R3-CV, Tenn. App. LEXIS 618, at
* 1 (Tenn. Ct. App. Aug. 28, 2002) (no perm. app. filed), however, that

         [a]ccording to the Department's policies, administrative segregation is not
         punishment for a disciplinary offense.             Perry v. Campbell, No.
         M1999-00943-COA-R3-CV, 2001 Tenn. App. LEXIS 31, at *6 (Tenn. Ct. App. Jan.
         22, 2001) (no Tenn. R. App. P. 11 application filed) (stating that “Department of
         Correction regulations make clear that administrative segregation is a 'control
         mechanism,' not a disciplinary sanction”). In fact, it is treated separately from
         disciplinary procedures in those policies. TDOC Policy # 404.10(IV) states that


         2
          At least one member of the Criminal Court of Appeals believes that this statutory provision has been
misinterpreted by the courts. Judge David G . Hayes concurring opinion in Bishop v. Conley, 894 S.W .2d 294 (T enn.
Crim. App . 199 4), states that “[this] language . . . doe s not exclude disciplinary proceedings by the Department of
Correction from the provisions of the UAPA.” Id. at 297.

                                                         -3-
        administrative segregation is “the non-punitive segregation for control purposes of
        inmates who are believed to be a threat to the security of the institution, the welfare
        of staff, or to other inmates.” ([emphasis in original]). TDOC Policy #
        404.10(VI)(A)(1) states:

                Administrative segregation . . . is provided as a means of control and
                management. This level of segregation is for inmates who, because
                of conditions surrounding their incarceration, are believed to pose
                serious risks to the security and good order of the institution or to the
                safety of other inmates, staff, or the community and therefore require
                custody and security at the highest level . . . .

                An inmate may be placed in administrative segregation in one of several
        ways. The warden has the authority to place an inmate in administrative segregation
        when “it is believed that a condition exists requiring immediate placement in
        administrative segregation to maintain security of the institution or to protect the staff
        and/or other inmates.” TDOC Policy # 404.10(VI)(A)(2). Additionally, a
        disciplinary board may recommend to the warden that an inmate be placed in
        administrative segregation after a hearing and disposal of a charge for a disciplinary
        rule infraction. The recommendation should be given to the warden “when it is
        believed that continued presence in the general population may present a threat to
        security, the staff, or other inmates.” TDOC Policy # 404.10(VI)(A)(3).

Woodruff, Tenn App. LEXIS 618, at *9-11 (emphasis added).

        In Woodruff the prisoner was cited for violating prison rules and placed in administrative
segregation pending a hearing by the disciplinary board. Id. at *2. The prisoner was ultimately
found guilty, sentenced to twenty (20) days punitive segregation and fined. Id. The board also
recommended to the warden that the prisoner be placed in administrative segregation, a
recommendation which the warden accepted. Id. at *3. The prisoner “appealed the decision of
the board to the warden, who denied the appeal.” Id. The prisoner “then filed a petition for
common law writ of certiorari . . . alleging [inter alia,] that the [disciplinary] board . . . failed to
state the reason for his placement in administrative segregation [and] illegally, fraudulently, and
arbitrarily placed him in administrative segregation. . . .” Id. (emphasis added). The trial court
dismissed the claim, and this Court affirmed that dismissal of the petition as to the claims of
denial of due process and failure to follow a procedural policy. The Court remanded the cause,
however, to determine if the board had exceeded its authority by recommending administrative
segregation as a punishment. Id. at *23.

        In Woodruff the prisoner “allege[d] that the disciplinary board violated Department
policies by not providing [him] with an adequate statement of the reasons prior to his placement
in administrative segregation.” Id. at *1-2 (emphasis added). As noted, it has been held that
“[t]he proper vehicle for challenging a disciplinary action is a petition for a common law writ of


                                                   -4-
certiorari.” Rhoden v. State Dep’t of Corr., 984 S.W.2d 955, 956 (Tenn. Ct. App. 1998).
However, as stated in Woodruff, “TDOC’s policies make clear [that] administrative segregation
is not an available sanction for a disciplinary violation.”3 Woodruff v. State Dep’t of Corr., No.
M2001-00494-COA-R3-CV, Tenn. App. LEXIS 618, at *19 (Tenn. Ct. App. Aug. 28, 2002) (no
perm. app. filed).

         In Woodruff, however, the complaint related to the procedure followed during a
disciplinary proceeding, one of the results of which was the non-disciplinary action of placement
in AS. The prisoner was contesting the procedural correctness of the disciplinary proceeding
which resulted in the non-disciplinary action of his placement in AS. Accordingly, as “[a]
prisoner disciplinary proceeding cannot be reviewed directly under the Uniform Administrative
Procedures Act because the Act removes such proceedings from the definition of a contested
case[,]” Rhoden, 984 S.W.2d at 956 (citing Tenn. Code Ann. § 4-5-106(b) (emphasis added)),
the common law writ was the “the appropriate vehicle” for challenging such a non-disciplinary
action.

        In the case sub judice, however, the decision being appealed is not one of the prison
disciplinary board, but one of an “administrative review panel.” Additionally, the review being
sought concerns the decision to keep the Appellant in AS, as opposed to his initial placement
there. This decision does not involve the prison disciplinary board, only the administrative
review panel. We fail to see how an administrative panel’s review of a non-disciplinary action
can amount to a disciplinary proceeding thereby removing it from the purview of the UAPA.
Accordingly, we hold that, with the exception of decisions regarding the initial placement in AS
which result from the recommendation of the disciplinary board as part of a disciplinary
proceeding, that the common law writ is not “the appropriate vehicle” for challenging such an
action.4 Our ultimate disposition in this case, however, does not require us to dismiss
Appellant’s case based on this holding.

         3
          It appears fro m the record that Ap pellant’s placement in AS w as pre cipitated by a disciplinary infraction,
although it is not clear if he served an y time in punitive segregation. W e note also that if the writ were not the proper
means to bring the comp laint, then d ismissal would be proper.

         4
          The Legislature has de termined that the pro visions o f the UAP A "shall be given a liberal construction and any
doubt as to the existence or the extent of a power conferred shall be res olved in fav or of the existence of the pow er."
Tenn. Code A nn. § 4-5-103(a) (2000). Add itionally, the propriety of the application of the UAPA to a prisoner’s claim
involving administrative segregation is supported by the proposition that

         [t]he General A ssemb ly . . . intended that the UAP A wo uld ap ply to all existing agencies and to all
         pending administrative proceedings unless . . . expressly exempted. Accordingly, the definitions in
         Tenn. Code Ann. § 4-5-102 are extremely broad and are modified by specific exceptions in Tenn.
         Code Ann. § 4-5-106. Relying on these broad definitions, the Tennessee Supreme Court has held that
         the General A ssemb ly's intent to make the U AP A generally applicable is “unmistakably clear.” United
         Inter-Mountain Tel. Co. v. PSC, 555 S.W .2d 3 89, 3 91 (Tenn. 19 77).

Mid-South Indoor Horse Racing, Inc. v. Tenn. State Racing Com m’n , 798 S.W.2d 531, 536 (Tenn. Ct. App. 1990)
(emphasis added).

                                                           -5-
  Panel’s Failure to Follow Internal Procedures as a Violation of Appellant’s Due Process

        Appellant contends that the department’s failure to follow its own internal policies and
procedures deprived him of his due process rights. If Appellant’s due process rights were
violated then this would clearly be an illegal act, reviewable under the common law writ of
certiorari. See Davis v. Campbell, No. 01-A-01-9712-CH-00755, 1998 Tenn. App. LEXIS 784,
at *4 (Tenn. Ct. App. Nov. 25, 1998) (no perm. app. filed). As Appellant’s claimed due process
violation is inextricably tied to his assertion that the Department has failed to follow internal
procedures, we shall address these issues together.

       In support of his claim, Appellant notes that Tennessee Code Annotated section 41-1-403
provides:

       [a] sound classification system is necessary for an efficient and manageable
       correctional system and because of its importance, the general assembly declares
       the following policy:
               (1) The classification system shall provide a meaningful case evaluation of
       each inmate prior to permanent placement and a continuing review and
       reclassification process throughout the inmate’s period of incarceration. . . .

Tenn. Code Ann. § 41-1-103(1) (1997).

       Additionally, Appellant asserts that

       [i]n an attempt to comply with the requirements of [Tenn. Code Ann.] § 41-1-403,
       the Department of Correction has promulgated various policies and procedures
       governing the classification of inmates. In the instant case, policies #404.10
       VI(B)(1), (B)(3) and (B)(4) establish the guidelines to be used when reviewing the
       classification status on inmates who have been placed in administrative segregation.

       Appellant goes on to list the policies in his complaint as follows:

       [Policy 404.10 VI(B)(1):] Periodic reviews by the administrative review panel shall
       be provided to determine whether or not release from AS should occur. When
       reviewing an inmate’s case for possible release from AS, the panel should consider
       the following factors in making the determination:
       a. The inmate’s complete institutional disciplinary record;
       b. Past criminal record;
       c. Past record of incarceration;
       d. Criminal activity in prison;
       e. Attitude toward authority;
       f. Institutional record on work assignment;
       g. Adjustment to program. . . ;


                                                -6-
       h. Willingness and ability to live harmoniously among others;
       I. Record of violent reactions to stressful situations;
       j. Existence of condition(s) which initially required segregation;
       k. Involvement in security threat group activity, if applicable[.]

              [Policy 404.10 VI(B)(3)]: A hearing before the administrative review panel
       should occur at least every thirty (30) calendar days and recommendations shall be
       documented on the AS Review Report B101D084 and forwarded to the warden.
              [Policy 404.10 VI(B)(4)]: All hearings at the institutional level shall be
       conducted with the inmate present unless such is precluded for security or safety
       reasons, or the inmate refuses to attend, which shall be documented.

        Appellant contends “that the very content of theses policies have [sic] given inmates
within the State of Tennessee the expectation that they will receive meaningful reviews of their
classification status and, as such, have created a liberty interest worthy of due process protection.

       This same issue was recently addressed by this Court in the case of Hall v. Campbell, No.
W2002-00301-COA-R3-CV, 2002 Tenn. App. LEXIS 765, at *1 (Tenn. Ct. App. Oct. 29, 2002)
(no perm. app. filed), where, in response to the argument that

       the disciplinary board’s alleged failure to follow its own policies should be grounds
       for relief[, we stated that] [a] failure to follow TDOC policies may be considered
       illegal only when the Board’s actions constitute a failure to follow the “essential
       requirements of the law.” See Ahkeen v. Campbell, No. M2000-02411-COA-R3-CV,
       2001 Tenn. App. LEXIS 815, at *15 (Tenn. Ct. App. Nov. 2, 2001). The “essential
       requirements of the law” are comprised of those rights established by the due process
       clause. [Id.] at *21-22. Therefore, “the disciplinary proceeding is not ‘illegal’ within
       the meaning of . . . the common law writ of certiorari simply because the disciplinary
       board failed to comply with its own internal disciplinary policies; the petition for a
       writ of certiorari must sufficiently allege a violation of due process.” Baxter v. Tenn.
       Dept. of Corr., No. M2000-02447-COA-R3-CV, 2002 Tenn. App. LEXIS 279, at
       *14 (Tenn. Ct. App. Apr. 23, 2002).

Hall, 2002 Tenn. App. LEXIS 765, at *16-17.

       In Hall we also noted that

       [t]he Sixth Circuit Court of Appeals has stated that “administrative segregations have
       repeatedly been held not to involve an ‘atypical and significant’ hardship implicating
       a protected liberty interest without regard to duration,” Jones v. Baker, 155 F.3d 810,
       812 (6th Cir. 1998), and that “after Sandin, [a prisoner cannot] argue that placement
       in administrative segregation is an ‘atypical and significant hardship.’”



                                                 -7-
Hall, 2002 Tenn. App. LEXIS 765, at *13 (alteration in original) (citing Mackey v. Dyke, 111 F.
3d 460, 463 (6th Cir. 1997)).

       Based on the foregoing, in Hall we held that

       [s]ince Hall’s confinement in administrative segregation is not atypical of ordinary
       prison life, he is therefore unable to establish that the disciplinary proceedings
       triggered due process protections. Consequently, the disciplinary board’s alleged
       failure to follow its own policies is not sufficient to support a claim for relief.

Hall, 2002 Tenn. App. LEXIS 765, at *17.

         Unlike Hall, Appellant in the present case is not contesting the procedure followed in his
initial placement in administrative segregation. The gravamen of his complaint is, rather, that his
continued presence there without “meaningful” review amounts to a denial of his due process
rights. As noted, however, “administrative segregation[] ha[s] repeatedly been held not to
involve an ‘atypical and significant’ hardship implicating a protected liberty interest without
regard to duration. . . .” Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998)(citations omitted).
“The United States Supreme Court has made it clear that only those restraints to a prisoner’s
liberty which impose an ‘atypical and significant hardship on the inmate in relation to the
ordinary incidents of prison life’ constitute deprivations which are actionable under the Due
Process Clause.” Ponchik v. Paul, No. W2002-00150-COA-R3-CV, Tenn. App. LEXIS 617, at
*9-10 (Tenn. Ct. App. Aug. 22, 2002) (no perm. app. filed) (citing Sandin v. Conner, 515 U.S.
472, 484, 132 L. Ed. 2d 418, 115 S. Ct. 2293 (1995)).

        As Appellant has made no claim that his continued presence in administrative segregation
involves such an atypical and significant hardship, we find that here, as in Hall, Appellant’s
allegations are not sufficient to support a claim for relief. See also Woodruff v. Tenn. Dep’t of
Corr., No. M2001-00494-COA-R3-CV, Tenn. App. LEXIS 618, at *17 (Tenn. Ct. App. Aug. 28,
2002) (no perm. app. filed) (“Having determined that [petitioner] possesses no liberty interest in
freedom from placement in administrative segregation, we also find that he has failed to state a
claim for issuance of the common law writ of certiorari on the basis the board or the Department
acted illegally.”).

        We note that while Appellant asserts that the policies at issue were formulated to comply
with the statutory requirement of a “meaningful review” of his classification status, that the
statute itself mandates only a “continuing review” of an inmate’s classification throughout their
incarceration. Tenn. Code Ann. § 41-1-403(1) (2000). Appellant’s complaint does not allege that
he has been denied such continuing review, only that the review was not done in accordance with
internal procedures. Accordingly, to the extent that Appellant appears to equate violation of the
internal procedures with violation of the statute we do not agree.



                                                -8-
                           Reasons Given for Appellant’s Continued Stay in AS

        This does not end the analysis, however. We noted in Woodruff that a prisoner lacks a
liberty interest in “freedom from administrative segregation . . . which is nonpunitive.”
Woodruff, 2002 Tenn. App. LEXIS 618, at *21. We further noted in Woodruff that

         [t]here is also an important practical distinction behind the differing purposes for
         administrative and punitive segregation. Punitive segregation is limited in
         duration. [The prisoner] alleges that the maximum term of punitive segregation
         that could have been imposed upon him, based on the charge and his institutional
         record, is twenty days. Administrative segregation, however, is unlimited in
         duration, subject to periodic reviews with increasing levels of justification.
         Consequently, indefinite administrative segregation should not be used as
         additional punishment beyond that authorized.

Woodruff, Tenn. App. LEXIS 618, at *20-21(emphasis added). In the present case, Appellant
was initially placed in AS on September 23, 1997. He filed his petition on January 31, 2000.
The “administrative segregation review” forms which Appellant attached as exhibits to his initial
complaint give the reason for continuance of the administrative segregation as “gravity of
placement.”5 The form dated 8-4-99 further provides that the Appellant was “[p]laced on AS @
TCIP due to assault on inmate. . . .” “It has been noted that courts should be aware of the
consequences of the name given to a particular type of segregation.” Id. at *21. We agree that

         it makes little sense to hinge an individual’s right to due process simply on the label
         prison officials choose to attach as the basis for the deprivation. Indeed, one of the
         reasons the Supreme Court rejected the ‘mandatory language’ analysis of Hewitt was
         because it had the ‘undesirable effect’ of discouraging States from codifying prison
         management procedures to avoid creating ‘liberty’ interests thereby ‘conferring
         standardless discretion on correctional personnel.’ Similarly, a due process analysis
         that would allow correctional personnel to avoid creation of ‘liberty interests’ by
         simply assigning misbehaving inmates to a segregated confinement unit for
         ‘administrative’ (as opposed to ‘disciplinary’) reasons seems to encourage the same
         ‘standardless discretion’ which the Supreme court found offensive in Sandin . . .
         Whatever [an inmate’s] due process rights may be, they should not be extinguishable
         simply by virtue of the fact that the confinement was labeled by prison officials as
         ‘administrative.’




         5
          W e note tha t “the gravity of placement” will never change. If this reason, standing alone, is a valid reason for
remaining in AS, then co nceiva bly the A ppe llant will neve r be released. As stated in Wo odruff, “indefinite
administrative segregation should not be used as additional punishment beyond that authorized.” Wo odruff, 2002 T enn.
App. LEXIS, at *21.

                                                            -9-
Id. (quoting Jones v. Baker, 155 F.3d at 816 (Gilman, J., concurring) (quoting McClary v. Kelly,
4 F. Supp. 2d 195, 199 (W.D.N.Y. 1998) (alteration in original)).

        As in Woodruff, the respondent has not filed the administrative record in this matter.6
Based on the information provided by the Appellant in his initial complaint, this Court cannot be
sure Appellant’s continued presence in AS is for any reason other than as punishment. The
gravity of placement may, in fact, bear upon the decision to keep a prisoner in AS, but such
cursory statements, without more, are not enough to convince this Court that Appellant’s
continued presence in AS is not actually punitive in nature. Perhaps if the Department were
granting reviews in accordance with its own policies and procedures, the non-punitive nature of
the prisoner’s continued stay in AS would be clear. If the record discloses that Appellant’s
continued stay in AS is non-punitive in nature, then the actions of the administrative review
panel will have, in actuality, been a form of disciplinary proceeding for which review via the
common law writ is appropriate.

        Accordingly, as in Woodruff, “we conclude that [Appellant] has stated a claim for relief
and that the writ of certiorari should issue requiring the Department to file the record of the
proceedings at the administrative level. After the record is filed, the trial court shall conduct the
appropriate judicial review.” Woodruff, 2002 Tenn. App. LEXIS, at *23. Such review will
determine if the Appellant’s stay in AS is truly punitive, thereby invoking the rights appurtenant
to such a classification.

                                                   Conclusion

       For the foregoing reasons, we reverse the trial court’s dismissal of the petition for
common law writ of certiorari. The case is remanded with direction to the trial court to issue the
writ and direct the filing of the record. The cost of this appeal is taxed to the Tennessee
Department of Correction.



                                                               ___________________________________
                                                               DAVID R. FARMER, JUDGE




         6
          Th is will be the effect of the granting of the writ, which, as discussed, can be done without notice to the
respo ndent.

                                                        -10-